                                                                                               http://156.131.20221/cacd/CrimIntakeCal.NSF/1222c8c990b 1 f46
               Case 2:19-cr-00355-SVW Document 9 Filed 06/18/19 Page 1 of 5 Page ID #:18


                                                                  UNITED STATES DISTRICT COURT
                                                                 CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                     ~ Western Division
                                                                            Plaintiff, ~
                                             vs.                                           ~ Case Number: 2:19-CR-00355-SVW           Indictment
                                                                                           ~ Initial App. Date: 06/18/2019            Custody
         Joseph Paul Casas                                                                 i Initial App. Time: 2:00 PM




                                                                         Defendant. ~       Date Filed: 06/14/2019
                                                                                    ~       Violation: 18:2252A a     A 6 1
                                                                                    ~       182252A a 5 B b
                                                                                    ~       CourtSmart/ Reporter:

                PROCEEDINGS HELD BEFORE UNITED STATES                                  ~                    CALENDAR/PROCEEDINGS SHEET
                   MAGISTRATE JUDGE: Michael R. Wilner                                                       LOCAL/OUT-OF-DISTRICT CASE



         PRESENT:                    McKamie, Veronica                            -                                                        None

                                              Deputy Clerk
                                                                                   ~n ~ ~ Erl o~                                        Interpreter/Language
                                                                                         Assistant U.S. Attorney
                    ~? 1~ITIAL APPEARANCE NOT HELD -CONTINUED
                   ~~De dant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                                preliminary hearing OR '!~ ~E;moval hearing /Rule 20.
                        Defendant states true name `his as charged ~_ is
                  !  ~ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed
                        t,~file all future documents reflecting the true name as stated on the record.
                    l~'
                    {   Defendant advised of consequences o alse statement in financial affidavit. ~; Financial Affidavit ordered SEALED.
                   f+ Attorney: Michael Brown, DFPD ~, Appointed E Prev. Appointed ~ Poss. Conh~ibution (see separate order)
                         ?~ Special appearance by:
                   G Government's request for detention is: '~l GRANTED L~1 DENIED ~ WITHDRAWN :~ CONTINUED
                               fendant is ordered' ~ P         ~m~ptly Detained ~_ Temporarily Detained (see separate order).
                              AIL FIXED AT $                    ~J                   (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                   L7 Government moves to U SEAL Complaint/Indictment/Information/Entire Case: e                  ~ GRANTED ~ DENIED
                   ~_~ Preliminary Hearing waived.
                   c:. Class B Misdemeanor ~ Defendant is advised of maximum penalties
                   L~~ This case is assigned to Magistrate Judge                                                      .Counsel aze directed to contact the clerk for
                        the setting of all further proceedings.
                  i-1 PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
                        District Judge                                                                 for the setting of further proceedings.
                  L: Preliminary Hearing set for                                           at 430 PM
                   u PIA set for:                                           at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                        Government's motion to dismiss case/defendant                                                    only: [°".l GRANTED !^? DENIED
                  "ta Defendant's motion to dismiss for lack of probable cause: G GRANTED ~ DENIED
                  .'~' Defendant executed Waiver of Rights. t~ Process received.
                  !=i Court ORDERS defendant Held to Answer to                                          District of
                                Bond to transfer, if bail is posted. Defendant to report on or before
                                Warrant of removal and final commitment to issue. Date issued:                                 By CRD:
                         !.-` ~ Warrant ofremoval and final commitment are ordered stayed until
                  ~J Case continued to (Date)                                                (Time)                                    AM / PM
                        Type of Hearing:                                        Before Judge                                          /Duty Magistrate Judge.
                        Proceedings will be held in the ri Duty Courtroom                                   G Judge's Courtroom
                  r'Defendant committed to the custody of the U.S. Marshal ''7 Summons: Defendant ordered to report to USM for processing.
                  L` ~stract of Court Proceeding (CR-53)issued. Copy forwarded to USM.
                  ~/4bstract f Order to Retu                         t Court on Next Court Day (M-20)issued. Original forwarded to USM~
                    r
                        Other:                                                      ~                                         ~                               ~,~.
                                        PSA :=l USPO                             ._ FINANCIAL                            ,`, READY                       e ~ r1
                                                                                                                              Deputy Clerk Initials


            M-5 (10/13)                              CALENDAR/PROCEEDING SHEET -LOCAL/OUT-0E-DISTRICT CASE                                            Page 1 of 1




1 of 1                                                                                                                                                 6/18/2019, 9:29 AM
                 Case 2:19-cr-00355-SVW Document 9 Filed 06/18/19 Page 2 of 5 Page ID #:19



                   UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

      Case Name: United States of America v.                                                            Case No.
                                                                         Material Witness

    Violation of Title and Section:

                                          Summons        ~ Out of District      ~ iTNDER SEAL        ~ Modified Date:

    Check only one ofthefive numbered boxes below (unless one bond is to be replaced by another):
    1.        Personal Recognizance Signature On y)           ~~~,~    davit of Surety With Justification         Release No.
    2. ~ Unsecured Appearance Bond                                 (Form cx-s) Signed by:

                                                                                                                            Release to Pretrial ONLY
    3. ~pp r              ce Bo                                                                                               lease to Probation ONLY
               $ ~~~~                                                                                                       Forthwith Release
       (a).~ Cash Deposit (Amount or %)(Form CR-7)
                                                                          With Full Deeding ofProperty:

       (b).      Affidavit of Surety Without
                   stifica 'on (F   CR-4) Signed b
                                                                                                                    ~,All Conditions ofBond
               '\~ K       ~ ~ ~~~~~~~.                                                                              (ExceptClearing-Warrants
                                                                                                                      Condition) Must be Met
                                                                                                                      and Posted by:



                                                                                                                           Third-Party Custody
                                                           g,~ Collateral Bond in the Amount of(Cash                       A davit(Form CR-31)
                                                               or Negotiable Securities):
                                                                  $                                                        Bail Fixed by Co
                                                           5. ❑Corporate Surety Bond in the Amount of:                                ~
                                                                  $                                                        (Judge /Clerk's Initials)


                                                        PRECONDITIONS TO RELEASE
         The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).

         The Court has ordered a Nebbia hearing under 4 3142 (g)(4).
   ~ The Nebbia hearing is set for                                         at            ❑ a.m. ❑ p.m.

                                                     ADDITIONAL CONDITIONS OF RELEASE
Ina      ition to the G     ERAL CONDITIONS ofRELEASE,the following conditions of release are imposed upon you:
    Submit to:         Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                 (The agency indicated above,PSA or USPO, will be referred to below as" upervisin Agency.'

~rrender all passports and travel documents to Supervising Agency no later tha                                                    =J~sig aDlaration
      re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel documen during the pendency
         this case.
    Travel is restricted to       ~~~CJ                                                        unless prior permission is granted by Supervising
         gency to travel to a specific other location. Court permission is required for international travel.

~   Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
    Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising Agency.
       aintain or begin an educational program and provide proofto Supervising Agency.
                                                                                    Defendant's Initials:   _)   i f- L—      Date:       ~'~ ~ ~~
CR-1 (05/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                       PAGE 1 OF 4
               Case 2:19-cr-00355-SVW Document 9 Filed 06/18/19 Page 3 of 5 Page ID #:20

    Case Name: United States of America v.                                                           Case No. ~~~ ~~ S~~
                                                                                                              0
                                                       efendant    ~ Material Witness
        Avoid all contact, directly or indirecfly (including by any electronic means), with any person who is a known victim or
         witness in the subject investigation or prosecution, ~ including but not limited to
                                                             ;~ except
        Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
         ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

        Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons.          n order to determine compliance,
        you agree to submit to a search of your person andlor property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
        to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                  or more without notifying and obtaining
        permission from the Court, except
       Do not engage in taac preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
        requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
        Supervising Agenry.
       Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use for purposes ofintoJcication any controlled substance analogue as defined by federal law or street, synthetic, or
        designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
        prescribed by a medical doctor.
       Submit to: ~drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
       Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part ofthe costs
          treatment based upon your ability to pay as determined by Supervising Agenry. ~Release to PSA only ~Release to USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
      ~$upervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
  YParticipate in the Loc tion Monitoring Program and abide by all ofthe requirements of the program, under the direction of Supervising
  t
       Agency, which         ill or   will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upo     our ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                               -or-
           You are restricted to your residence every day:
                    from                   ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;
                              -or-
                                                                                 Defendant's Initials: '-=~j~~        Date:
CR-1 (05/19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               PAGE 2 OF 4
                Case 2:19-cr-00355-SVW Document 9 Filed 06/18/19 Page 4 of 5 Page ID #:21

      Case Name: United States of America v. ~                             ~~ ~                            Case No.          ~ ~'f~>V J S~ "1 ~'

                                                         Defendant      ~ Material Witness


               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                         all of which must be preapproved by Supervising Agency;
     []'Release to PSA only ~ Release to USPO only
          You are placed in the third-party custody(Form CR-31) of

          Clear outstanding ~ warrants or ~ DMV and traffic violations and provide proof to Supervising Agenry within                    days
                release from custody.

   [~o          not possess or have access to,in the home the workplace, or any other location, any device-that offers Internet access except
          as approved by Supervising Agency.                order to determine compliance, you agree to submit to a search of your person

               d/or property by Supervising Agency in conjunction with the U.S. Marshal.
         Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
               e age of 18 except in the presence of a parent or legal guardian of the minor.
         t o not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
         D
          u der the age of 18.

                not be employed by, affiliated with, own,control, or otherwise participate direcfly or indirecfly in the operation of any daycare
               c~lity, school, or other organization dealing with the care, Gusto y, or control of chIldren under the age of 18.

    ~    Do not view or possess child pornography or child erotica. ~rder to determine compliance, you agree to submit to a search
          ofyour person and/or property,including computer hardware and software, by Supervising Agency in conjunction with the U.S.




                                                  GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entifled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information,including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. g 14135a.

                                                                                     Defendant's Initials: ~~
                                                                                                           ~  Date:                `~ ~ ~ ~         ~'
CR-1 (05/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 3 OF 4
                Case 2:19-cr-00355-SVW Document 9 Filed 06/18/19 Page 5 of 5 Page ID #:22

        Case Name: United States of America v.          ~      ~                         ~                            Case No.        ~~-   `J~J J ~   v
                                                            Defendan           ~ Material Witness


                                        ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

       As a condition of my release on this bond,pursuant to Tide 18 of the United States Code,I have read or have had interpreted to me
       and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
       all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

       Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
       continue in full force and effect untIl such time as duly exonerated.

       I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
       release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
       fine.

       I further understand that ifI fail to obey and perform any of the general and/or additional conditions of release of this bond, thzs bond
       maybe forfeited to the United States of America. If.said forfeiture is not set aside,judgment maybe summarily entered in this
       Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
       judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
       United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
       forfeited.




       Date                                   Signature ofDefendant/Material Witness                                    Telephone Number
   ~                                          ,


       City and State(DO NOTINCLUDE ZIP CODE)



           Check if interpreter is used: I have interpreted into the                                                             language this entire form
           and have been told by the defendant that he or she understands all of it.



       Interpreter's Signature                                                                                       Date



       Approved:
                                 United States District Judge /Magistrate Judge                                      Date


       If cash deposited: Receipt #                                    for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                             Defendant's Initials ~~~~ I.          Date:       ~LJ /'~/ ~ ~~
CR-1                                         (;EN'1'FZAL ll15'1 H1C:'1 UN C:ALINUILNIA fZ~:L~AS~: Ultllr:lt ANll tiUNll YU1~M                   YACi~ 4 Ut'4
